765 N.W.2d 15 (2009)
Jason James PETERSEN, Plaintiff-Appellant,
v.
DEPARTMENT OF CORRECTIONS, Defendant-Appellee.
Docket No. 138800. COA No. 290579.
Supreme Court of Michigan.
May 19, 2009.

Order
On order of the Chief Justice, the "Affidavit of Status" submitted by plaintiff-appellant is treated as a motion for reconsideration of the order of May 1, 2009 and, so treated, it is DENIED because it does not appear the order entered erroneously. Plaintiff-appellant may submit the partial entry fee within 21 days.